United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                           No. 03-50536
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

CLAY LYNN SALINAS,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-02-CR-101-2
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Clay Lynn Salinas has moved for

leave to withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Salinas was sent a copy of

counsel’s motion and brief but has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue for appeal.    Accordingly, counsel’s motion

for leave to withdraw is GRANTED, counsel is excused from further



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50536
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5TH

CIR. R. 42.2.